Citation Nr: 0634785	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-23 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran has confirmed active duty service from June 1978 
to November 1982, and from September 1991 to June 1998, with 
the period from November 1982 to September 1991 unconfirmed.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.

The issues of entitlement to service connection for bilateral 
knee disorders are remanded via the Appeals Management Center 
(AMC) in Washington, DC.  The appellant will be notified if 
further action is required.


FINDINGS OF FACT

1.  Diabetes mellitus probably originated during service. 

2.  A low back disorder is not related to the veteran's 
service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was incurred in the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  A low back disorder was not incurred or aggravated in the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in November 2002, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  While the veteran 
was not instructed to "submit any evidence in his possession 
that pertains to the claim," he was advised to notify VA of 
any information or evidence in support of his claim that he 
wished VA to retrieve for him.  The veteran, therefore, was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision. 

Referable to the issue of diabetes mellitus, although the 
record reflects that the AOJ has not provided notice with 
respect to the initial disability rating and effective date 
elements of the claims, those matters are not currently 
before the Board and the AOJ will have the opportunity to 
provide the required notice before its decision. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Because service connection is denied for the low back 
disorder, any question as to the appropriate disability 
rating or effective date is moot, and there can be no failure 
to notify prejudice to the veteran.  See id.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits.  Service 
medical records have been associated with the claims file.  
The veteran has been medically evaluated in conjunction with 
his claim.  All identified and available treatment records 
have been secured.  Although the veteran has reported 
treatment through the Naval Air Station in Jacksonville, 
Florida, those records have been found to be unavailable.  
When the RO requested the records from Jacksonville, it was 
informed that the records were maintained at a facility in 
Mayport, Florida.  The RO followed up with the second 
facility, and received a negative reply in November 2002, 
indicating that no records were on file for this veteran.  
Thus, the duty to assist has been complied with in this case.

Service Connection

The veteran seeks service connection for diabetes mellitus 
and a low back disorder, both of which he contends initially 
manifested in service.  In order to establish service 
connection, three elements must be established.  There must 
be medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See 38 C.F.R. § 3.303; see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Diabetes Mellitus 

The nexus requirement may be satisfied by evidence that a 
chronic disease subject to presumptive service connection 
(here, diabetes mellitus) manifested itself to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).

The veteran separated in June 1998.  Private treatment 
records show that in September 1999, approximately one year 
and three months after separation, a diagnosis of diabetes 
mellitus was established.  At that point, the veteran was 
placed on the oral hypoglycemic agent glucophage and was 
instructed to restrict his diet.  

Generally speaking, a diagnosis that falls outside the 
prescribed timing deadlines, no matter how closely, will not 
be subject to presumptive service connection.  However, in 
this case, the veteran's private treating physician submitted 
a persuasive medical statement, dated in October 2002, 
documenting the history of the veteran's diagnosis and 
treatment of diabetes.  He opined that, based partly on the 
veteran's blood sugar levels at the time of diagnosis and 
partly because of the natural course of the disease, the 
veteran's diabetes was most likely present at least five 
years prior to his diagnosis.  Based on this medical opinion, 
the Board finds that although the veteran's actual diagnosis 
was three months more than one year from separation, it is 
probable the disease originated in service.  Therefore, 
service connection is warranted.

Low Back Disorder

The veteran's service medical records reveal that in June 
1985, the veteran presented to sick call, reporting pain in 
his lower back that was brought on by running, and was 
exacerbated by lifting a copier.  Muscle spasms were 
diagnosed.  The veteran received no other treatment for his 
back during the rest of his service.  His January 1998 
retirement physical noted that his spine was normal.

In October 1998, the veteran sought treatment at a 
chiropractor for low back pain.  During the three months of 
treatment that followed, no pathological diagnoses were 
rendered.  The balance of the post-service treatment of 
record is for unrelated disorders.  VA examination in April 
2003 found full, painless range of motion of the lumbosacral 
spine.  The veteran walked with a normal gait.  All reflexes 
and other neurological testing results were normal.  X-rays 
were entirely normal.  Upon reviewing the veteran's claims 
file, the examiner opined that the veteran's present 
symptoms, which he noted to be quite vague, were not related 
to any in-service injury.  

Apart from a blanket statement in July 2004 from the 
veteran's treating physician relating "all of the veteran's 
current medical problems" to his navy career, no opinion is 
of record demonstrating a causal link specifically between 
the veteran's back disorder and the one incident in service 
of back spasms.  The July 2004 statement fails to make any 
mention of a back disorder.  Therefore, while the evidence 
demonstrates low back pain and an in-service incident of back 
spasms, it does not indicate that the two may be associated.  
Further medical opinion is therefore not required.  See 
38 C.F.R. § 3.159(c)(4) (2006). 
The preponderance of the evidence is found to be against the 
veteran's claim; therefore, the benefit of the doubt 
provision does not apply.  Service connection is not 
warranted for a low back disorder.


ORDER

Service connection for diabetes mellitus is granted. 

Service connection for a low back disorder is denied.


REMAND

The duty to assist under 38 U.S.C.A. § 5103A (West 2002) and 
38 C.F.R. § 3.159 (2006) includes obtaining relevant records, 
to include private records that the claimant adequately 
identifies.  During his May 2006 hearing before the 
undersigned, the veteran testified that he received current 
treatment for bilateral knee disorders.  Specifically, he 
reported that he had a surgical consultation with Dr. Tandry 
(phonetic spelling) regarding his knees, and that he wore a 
knee brace.  Efforts should be made to obtain records of such 
treatment. 

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005) have 
been interpreted to apply to all aspects of service 
connection claims, to include the initial disability rating 
and effective date elements of the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Corrective notice should be sent to the veteran to so comply. 

Accordingly, the claims must be remanded to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.  Notify the veteran of the information 
and evidence necessary to substantiate his 
claims for service connection, to include 
the rating criteria by which a disability 
granted service connection will be 
evaluated and how the effective date of 
that grant will be assigned.  

2.  Request the veteran to provide the 
requisite information and release in order 
to obtain records of treatment of his 
knees, to include a surgical consultation 
by Dr. Tandry.

3.   Thereafter, readjudicate the issues 
on appeal.  If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


